Name: Commission Regulation (EEC) No 3050/79 of 21 December 1979 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal price and determining the buying-in price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/23 COMMISSION REGULATION (EEC) No 3050/79 of 21 December 1979 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal price and deter ­ mining the buying-in price for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the second subparagraph of Article 1 1 (4) of Regulation (EEC) No 100/76 provides that, in order to ensure that producers in landing areas which are very distant from the main centres of consumption in the Community have access to markets under satisfactory conditions, the Community withdrawal prices may be multiplied by conversion factors for those areas ; whereas these factors are to be determined in such a way that the differences between the prices thus converted correspond to the price differences to be expected in the case of normal production on the basis of the natural conditions of price formation on the market ; whereas the trend observed in two landing areas very distant from the main centres of consumption enables the regionalization of these zones to be restricted in the case of mackerel and hake ; whereas, moreover, the factor which should be applied is valid both for mackerel in certain zones in Northern Ireland and in certain zones in Scotland ; whereas the trend of the market price for these two products in certain areas and therefore the price forma ­ tion to be expected requires a new fixing or conver ­ sion factors applicable to these areas ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( ! ), as amended by Regulation (EEC) No 2903/78 (2), and in particular Article 1 1 (5) thereof, Whereas Commission Regulation (EEC) No 3559/73 of 21 December 1973 (3), as last amended by Regula ­ tion (EEC) No 3000/78 (4), laid down detailed rules for granting financial compensation and indemnities and for fixing the withdrawal prices ; Whereas Commission Regulation (EEC) No 3049/79 of 21 December 1979 (5) adjusted the common marketing standards for certain fresh or chilled fish in respect of the sizing of redfish and anchovies ; whereas it is therefore necessary to fix the conversion factors for these products taking account of these adjustments ; Whereas Regulation (EEC) No 3559/73 fixed the conversion factors reflecting the average price differ ­ ence between a product with specific commercial characteristics and products of the quality immedi ­ ately below that of the product taken into considera ­ tion ; whereas a change in relative market values has been noted, particularly between different presenta ­ tions for a number of species ; where there is to be a re-arrangement and a new fixing of conversion factors for the products in question ; Whereas Council Regulation (EEC) No 108/76 of 19 January 1976 (6) laid down general rules for deter ­ mining, in the fisheries sector, the landing areas very distant from the main centres of consumption in the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and III to Regulation (EEC) No 3559/73 are hereby replaced by Annexes I and II hereto. Article 2 (!) OJ No L 20, 28 . 1 . 1976, p. 1 . (*) OJ No L 347, 12. 12. 1978, p. 1 . P) OJ No L 361 , 29. 12. 1973, p. 53. ( «) OJ No L 357, 21 . 12. 1978, p. 28 . (5 ) See page 22 of this Official Journal . (b) OJ No L 20, 28 . 1 . 1976, p. 45 . This Regulation shall enter into force on 1 January 1980 . No L 343/24 Official Journal of the European Communities 31 . 12. 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President 31 . 12. 79 Official Journal of the European Communities No L 343/25 ANNEX I Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Commercial characteristics (') Species Conversion factor Freshness category Size Presentation All categories 1 0.85Herrings Whole fish All categories 2 Whole fish 0.80 All categories 3 Whole fish 0.50 Sardines : (a) from the Atlantic Extra, A 2 Whole fish 0.85 Extra 3 Whole fish 0.65 Extra A 1 , 4 3 Whole fish Whole fish 0.55 1 , 4 All sizes Whole fish Whole fish 0.35 A B (b) from the Mediterranean 2Extra, A Whole fish 0.85 Extra 3 Whole fish 0.70 Extra A 1 , 4 3 Whole fish Whole fish 0.60 A B 1 , 4 All sizes Whole fish Whole fish 0.45 All categories 1 , 2 Whole fish 0.90 Redfish (Sebastes marinus) All categories 3 Whole fish 0.76 All categories 1 , 2, 3 0.85Cod Gutted fish with head Extra, A Extra, A 1 , 2, 3 4 Whole fish Gutted fish with head 0.67 B 1 , 2, 3 Whole fish 0.60 Extra, A B 5 4 Gutted fish with head Gutted fish with head 0.55 Extra, A 4 Whole fish 0.40 B B All categories 4 5 5 Whole fish Gutted fish with head Whole fish 0.30 No L 343/26 Official Journal of the European Communities 31 . 12. 79 Commercial characteristics (') Species Conversion factor Freshness category Size Presentation Saithe All categories 1 , 2, 3 Gutted fish with head 0.90 All categories Extra, A 1 , 2, 3 4 Whole fish Gutted fish with head 0.76 0.55B 4 Gutted fish with head All categories 4 Whole fish 0.40 Haddock Extra, A All categories 1 , 2 1 , 2, 3 0.80 Whole fish Gutted fish with head Extra, A 4 Gutted fish with head 0.72 B Extra, A B 4 3, 4 1 , 2, 3 Gutted fish with head Whole fish Whole fish 0.50 B 4 Whole fish 0.30 Whiting All categories Extra, A Extra, A 1 , 2 3 1 , 2 0.72 Gutted fish with head Gutted fish with head Whole fish B Extra, A 3 3 Gutted fish with head Whole fish 0.65 Extra, A Extra, A 4 4 Gutted fish with head Whole fish 0.55 B B Whole fish Gutted fish with head 0.401 , 2, 3 4 B 4 Whole fish 0.30 Mackerel Extra, A Extra B 1 , 2 3 1 Whole fish Whole fish Whole fish 0.85 B A 2 3 Whole fish Whole fish 0.75 B Whole fish 0.703 All categories 4 Whole fish 0.40 31 . 12. 79 Official Journal of the European Communities No L 343/27 Species Commercial characteristics (') Conversion factor Freshness category Size Presentation Extra, A 2 Whole fish 0.85 Extra, A 1 Whole fish 0.70 Extra 3 Whole fish 0.68 Anchovies A 3 Whole fish 0.58 B 1 , 2, 3 Whole fish . 045 4 Whole fish 0.26All categories Plaice All categories 1 . 2, 3 Gutted fish with head 0.80 Extra, A 4 Gutted fish with head 0.69 B 4 Gutted fish with head 0.60 All categories All sizes Whole fish 0.55 All categories 1 , 2 Gutted fish with head 0.85Hake All categories 3 Gutted fish with head 0.76 All categories 4 Gutted fish with head 0.60 Shrimps of the genus Crangon spp A 1 Simply boiled in water 0.65 B 1 Simply boiled in water 0.55 A, B, 2 Simply boiled in water 0.20 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 100/76. No L 343/28 Official Journal of the European Communities 31 . 12. 79 ANNEX II Species Landing area Conversionfactor Mackerel 1 . Coastal areas of and islands of Ireland 0.58 2. Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0.70 3. Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas ; coastal areas of and islands of Northern Ireland 0.63 Sardines from the Atlantic 4. Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0.48 Hake 5. Islands to the north and west of Scotland 0.83